DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the system claims do not include any physical or tangible form.

Claims 1 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of marketing and sales activities, or a mental process without significantly more. 
The claims recite. 
An information technology system, comprising: 
a cloud-based management platform with a micro-services architecture, the platform having a set of interfaces that are configured to access and configure features of the platform, a set of network connectivity facilities that are configured to direct a set of value chain network entities to connect to the features of the platform, a set of adaptive intelligence facilities that are configured to automate a set of capabilities of the platform related to at least one of the value chain network entities and the features of the platform, a set of data storage facilities that are configured to store data collected and handled by the platform, and a set of monitoring facilities that are configured to monitor the value chain network entities, wherein the interfaces, the network connectivity facilities, the adaptive intelligence facilities, the data storage facilities, and the monitoring facilities are coordinated for monitoring and management of the value chain network entities; 
a set of applications that are configured to direct an enterprise to manage the value chain network entities of the platform from a point of origin to a point of customer use; and 
a unified set of robotic process automation systems that provide coordinated automation among at least two types of applications from among a set of demand management applications, a set of supply chain applications, a set of intelligent product applications, and a set of enterprise resource management applications for a category of goods with respect to the value chain network entities of the platform.
The bolded limitations are directed to managing a supply chain, which is considered a marketing or sales activity of commercial interactions and is grouped as a certain method of organizing human activity. The remaining limitations are generically recited elements of a computing system, all of which may be interpreted as software.
This judicial exception is not integrated into a practical application because the only additional elements are generically recited computing structures, such as software components, which amounts to mere instructions to perform the management of a supply chain using a computer. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are recited at a high level of generality such that they amount to mere instructions to implement the abstract idea of managing a supply chain using a generic computing device. The claims are directed to using generic computing structures in their usual and customary manner to solve a business problem of managing a supply chain. The limitations do not amount to a technical solution to a technical problem. The claims are further so broadly recited that it appears to be merely a drafting effort designed to monopolize the abstract idea of supply chain management.
The dependent claims 2 – 17 include additional details of the data being analyzed, but no further additional elements are recited.
The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The massive number of potential alternatives and groupings renders the claims indefinite because the metes and bounds cannot be determined due to an inability to envision all of the possible combinations defined by the Markush groupings. Claim 3 is especially unclear since there are multiple applications to be selected from a same group.

Claims 2, 3, and 16 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of a plethora of potential business processes and technical processes is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: business directed processes such as the selection of a variable do not share a substantial structural feature or common use with technical processes such as product inspections. The selection of multiple applications from a single group of elements as in claim 3 further illustrates that the group does not share common functional or structural features.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Small et al. (US 2018/0136633).

Regarding claim 1, Small teaches:
An information technology system, comprising: 
a cloud-based ([0082]) management platform with a micro-services architecture, the platform having a set of interfaces that are configured to access and configure features of the platform ([0082]), a set of network connectivity facilities that are configured to direct a set of value chain network entities to connect to the features of the platform ([0082]), a set of adaptive intelligence facilities that are configured to automate a set of capabilities of the platform related to at least one of the value chain network entities and the features of the platform (i.e. [0145] – automated invoice), a set of data storage facilities that are configured to store data collected and handled by the platform ([0082]), and a set of monitoring facilities that are configured to monitor the value chain network entities ([0082]), wherein the interfaces, the network connectivity facilities, the adaptive intelligence facilities, the data storage facilities, and the monitoring facilities are coordinated for monitoring and management of the value chain network entities (Summary); 
a set of applications that are configured to direct an enterprise to manage the value chain network entities of the platform from a point of origin to a point of customer use (summary); and 
a unified set of robotic process automation systems that provide coordinated automation among at least two types of applications from among a set of demand management applications, a set of supply chain applications, a set of intelligent product applications, and a set of enterprise resource management applications for a category of goods with respect to the value chain network entities of the platform ([0160] – [0167] – automation of business and manufacturing processes in a value chain).
Regarding claim 2, Small teaches ([0160] – [0167]):
The system of claim 1, wherein the unified set of robotic process automation systems automate a process selected from the group consisting of selection of a quantity of product for an order, selection of a carrier for a shipment, selection of a vendor for a component, selection of a vendor for a finished goods order, selection of a variation of a product for marketing, selection of an assortment of goods for a shelf, determination of a price for a finished good, configuration of a service offer related to a product, configuration of product bundle, configuration of a product kit, configuration of a product package, configuration of a product display, configuration of a product image, configuration of a product description, configuration of a website navigation path related to a product, determination of an inventory level for a product, selection of a logistics type, configuration of a schedule for product delivery, configuration of a logistics schedule, configuration of a set of inputs for machine learning, preparation of product documentation, preparation of disclosures about a product, configuration of a product for a set of local requirements, configuration of a set of products for compatibility, configuration of a request for proposals, ordering of equipment for a warehouse, ordering of equipment for a fulfillment center, classification of a product defect in an image, inspection of a product in an image, inspection of product quality data from a set of sensors, inspection of data from a set of onboard diagnostics on a. product, inspection of diagnostic data from an Internet of Things system, review of sensor data from environmental sensors in a set of supply chain environments, selection of inputs for a digital twin, selection of outputs from a digital twin, selection of visual elements for presentation in a digital twin, diagnosis of sources of delay in a supply chain, diagnosis of sources of scarcity in a supply chain, diagnosis of sources of congestion in a supply chain, diagnosis of sources of cost overruns in a supply chain, diagnosis of sources of product defects in a supply chain, and prediction of maintenance requirements in supply chain infrastructure.
Regarding claim 3, Small teaches ([0160] – [0167]):
The system of claim 1, wherein the set of demand management applications, supply chain applications, intelligent product applications and enterprise resource management applications are selected from the group consisting of supply chain, asset management, risk management, inventory management, demand management, demand prediction, demand aggregation, pricing, positioning, placement, promotion, blockchain, smart contract, infrastructure management, facility management, analytics, finance, trading, tax, regulatory, identity management, commerce, ecommerce, payments, security, safety, vendor management, process management, compatibility testing, compatibility management, infrastructure testing, incident management, predictive maintenance, logistics, monitoring, remote control, automation, self-configuration, self-healing, self-organization, logistics, reverse logistics, waste reduction, augmented reality, virtual reality, mixed reality, demand customer profiling, entity profiling, enterprise profiling, worker profiling, workforce profiling, component supply policy management, product design, product configuration, product updating, product maintenance, product support, product testing, warehousing, distribution, fulfillment, kit configuration, kit deployment, kit support, kit updating, kit maintenance, kit modification, kit management, shipping fleet management, vehicle fleet management, workforce management, maritime fleet management, navigation, routing, shipping management, opportunity matching, search, advertisement, entity discovery, entity search, distribution, delivery, and enterprise resource planning applications.
Regarding claim 4, Small teaches ([0146] – [0155]):
The system of claim 1, wherein the set of interfaces includes at least one of a demand management interface and a supply chain management interface.
Regarding claim 5, Small teaches ([0146] – [0155]):
The system of claim 1, wherein the set of adaptive intelligence facilities includes an edge intelligence system deployed in a supply chain infrastructure facility operated by the enterprise.
Regarding claim 6, Small teaches ([0174]):
The system of claim 1, wherein the set of adaptive intelligence facilities includes a robotic process automation system.
Regarding claim 7, Small teaches ([0022] – [0024]):
The system of claim 1, wherein the set of adaptive intelligence facilities includes a self- configuring data collection system deployed in a supply chain infrastructure facility operated by the enterprise.
Regarding claim 8, Small teaches ([0178]):
The system of claim 1, wherein the set of adaptive intelligence facilities includes a digital twin system representing attributes of value chain network entity controlled by the enterprise.
Regarding claim 9, Small teaches ([0177]):
The system of claim 1, wherein the set of adaptive intelligence facilities includes a smart contract system that is configured to automate a set of interactions among a set of value chain network entities.
Regarding claim 10, Samll teaches ([0178]):
The system of claim 1, wherein the set of data storage facilities uses a blockchain.
Regarding claim 11, Small teaches (FIG. 4):
The system of claim 1, wherein the set of data storage facilities uses a distributed ledger.
Regarding claim 12, Small teaches ([0080]):
The system of claim 1, wherein the set of data storage facilities uses graph database representing a set of hierarchical relationships of the value chain network entities.
Regarding claim 13, Small teaches ([0077]):
The system of claim 1, wherein the set of monitoring facilities includes a sensor system deployed in an infrastructure facility operated by an enterprise.
Regarding claim 14, Small teaches ([0146] – [0155]):
The system of claim 1, wherein the set of applications includes a set of applications of at least two types from among a set of supply chain management applications, demand management applications, intelligent product applications and enterprise resource management applications.
Regarding claim 15, Small teaches ([0160] – [0167]):
The system of claim 1, wherein the set of applications includes an asset management application.
Regarding claim 16, Small teaches ([0146] – [0155]):
The system of claim 1, wherein the value chain network entities are selected from the group consisting of products, suppliers, producers, manufacturers, retailers, businesses, owners, operators, operating facilities, customers, consumers, workers, mobile devices, wearable devices, distributors, resellers, supply chain infrastructure facilities, supply chain processes, logistics processes, reverse logistics processes, demand prediction processes, demand management processes, demand aggregation processes, machines, ships, barges, warehouses, maritime ports, airports, airways, waterways, roadways, railways, bridges, tunnels, online retailers, ecommerce sites, demand factors, supply factors, delivery systems, floating assets, points of origin, points of destination, points of storage, points of use, networks, information technology systems, software platforms, distribution centers, fulfillment centers, containers, container handling facilities, customs, export control, border control, drones, robots, autonomous vehicles, hauling facilities, drones/robots/AVs, waterways, and port infrastructure facilities.
Regarding claim 17, Small teaches ([0146] – [0155]):
The system of claim 1, wherein the platform manages a set of demand factors, a set of supply factors, and a set of supply chain infrastructure facilities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543. The examiner can normally be reached M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORY W ESKRIDGE/               Primary Examiner, Art Unit 3624